Citation Nr: 0804955	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  05-34 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES


1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




INTRODUCTION

The veteran served on active duty from August 1969 to June 
1971.

In November 2000, the veteran filed a claim of entitlement to 
service connection PTSD and tinnitus.  That claim was denied 
by the Department pf Veteran Affairs (VA) Regional Office in 
Detroit, Michigan (the RO) in a May 2001 rating decision.  
The veteran filed a notice of disagreement (NOD) in June 
2001, and the RO issued a statement of the case (SOC) in 
April 2003.  In December 2004, the veteran filed what was on 
its face a substantive appeal as to the denial of service 
connection for PTSD and tinnitus.  That appeal was untimely 
filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.302 (2007).  The RO treated the veteran's December 2004 
communication as a new claim for service connection.  

This appeal arose from a February 2005 rating decision of the 
RO which denied the veteran's claim of entitlement to service 
connection for PTSD and tinnitus on the basis that new and 
material evidence had not been submitted since the last 
previous denial of his claims.  The veteran duly perfected an 
appeal as to that decision. 

Issues not on appeal

In a May 2004 rating decision, the RO granted the veteran a 
non service-connected pension; denied entitlement to special 
monthly pension benefits; and denied an increased rating for 
residuals of service-connected acne.  The veteran did not 
disagree with that decision.  Thus, none of those issues are 
on appeal.


FINDINGS OF FACT

1.  The veteran's initial claims of entitlement to service 
connection for PTSD and tinnitus were denied in a May 2001 RO 
rating decision. 

2.  The evidence received since the RO's May 2001 decision is 
not so significant that it must be considered in order to 
decide fairly the merits of the veteran's claims of 
entitlement to service connection for PTSD and tinnitus.


CONCLUSIONS OF LAW

1.  The May 2001 RO decision denying service connection for 
PTSD and tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1100 (2007).

2.  Since the May 2001 RO decision, new and material evidence 
has not been received, and the claims of entitlement to 
service connection for PTSD and tinnitus is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
PTSD and tinnitus.  Implicit in his presentation is the 
contention that he has submitted new and material evidence 
which is sufficient to reopen his claims, which had been last 
finally denied by the RO in a May 2001 decision.  

Because these claims involve the application of the same law 
to virtually identical facts, for the sake of economy the 
Board will address them together.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claims via letters from the 
RO dated December 13, 2004 and August 9, 2006.  

The December 2004 VCAA letter informed the veteran that in 
order to establish entitlement to service connection, the 
evidence must show:

1.  An injury in military service, or a disease 
that began in or was made worse during military 
service, or an event in service causing injury or 
disease.

2.  A current physical or mental disability shown 
by medical evidence 

3.  A relationship between your current disability 
and an injury, disease, or event in military 
service.

See the December 13, 2004 VCAA letter, page 7.  

The RO informed the veteran of VA's duty to assist him in the 
development of his claim in the December 2004 letter, whereby 
the veteran was advised of the provisions relating to the 
VCAA.  Specifically, the veteran was advised that VA would 
assist him with obtaining "relevant records from any Federal 
agency.  This may include medical records from the military, 
from VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration."  With respect to private treatment records, 
the letter informed the veteran that the VA would make 
reasonable efforts to obtain private or non-Federal medical 
records, to include "records from State or local 
governments, private doctors and hospitals, or current or 
former employers."  See the December 13, 2004 VCAA letter, 
pages 1 and 6.  

The March 2006 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure that we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original.]  

As will be discussed in greater detail below, the veteran was 
previously denied service connection for PTSD and tinnitus.  
The December 2004 VCAA letter specifically apprised the 
veteran as to what constitutes new and material evidence.  
That letter informed the veteran that his previous claims of 
entitlement to service connection had been denied and that 
denial was final.  He was informed that in order for VA to 
reconsider his claim, he must submit "new and material 
evidence."  Specifically, he was advised that new evidence 
consists of evidence in existence that has been "submitted 
to the VA for the first time."  Material evidence was 
explained as "additional existing evidence" that pertains 
"to the reason your claim was previously denied."  The 
letter further informed the veteran that "new and material 
evidence must raise a reasonable possibility of 
substantiating your claim.  The evidence cannot simply be 
repetitive or cumulative of the evidence we had when we 
previously denied your claim."  See the December 13, 2004 
VCAA letter, page 2.  This language complies with the recent 
holding of the United States Court of Appeals for Veterans 
Claims (the Court) in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  See also 38 C.F.R. § 3.156 (2007).

The December 2004 VCAA letter informed the veteran as 
follows:  "If there is any other evidence or information that 
you think will support your claim, please let us know. If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  See the December 13, 2004 VCAA 
letter, page 3.  
This complies with the "give us everything you've got" 
requirements of 38 C.F.R. § 3.159 (b) in that the veteran was 
informed that he could submit or identify evidence other than 
what was specifically requested by the RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  

Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Elements (1) and (2) are not in dispute.  The veteran's 
claims have been denied based on element (3).  As discussed 
above, he has been accorded notice as to those elements.  
With respect to elements (4) and (5), the veteran was 
provided specific notice of the Dingess decision in an August 
9, 2006 letter from the RO which detailed the evidence 
considered in determining a disability rating, including 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

Because the veteran's claims remain denied, elements (4) and 
(5) are moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

However, under the VCAA, VA's statutory duty to assist a 
claimant in the development of a previous finally denied 
claim does not attach until the claim has been reopened based 
on the submission of new and material evidence. 
See 38 U.S.C.A. § 5103A (West 2002).

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He declined the option of a personal hearing in his October 
2005 substantive appeal 
(VA Form 9). 

Accordingly, the Board will proceed to a decision.  

Pertinent law and regulations

Service connection - in general

A disability may be service connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

Service connection - PTSD

A specific VA regulation applies to PTSD claims. In order for 
service connection to be awarded for PTSD, three elements 
must be present: (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that a claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between the current PTSD symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2007); see also Moreau v. Brown, 9 Vet. App. 389 (1996).

Under 38 U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and 
the applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).
If combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required. If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  A veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor. 

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2007)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in December 2004, the claim will be adjudicated by 
applying the revised section 3.156, set out in the paragraph 
immediately following.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2007).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

Factual background

The procedural history of this case has been set out in the 
Introduction. 

The "old" evidence

The veteran, in initially claiming entitlement to service 
connection for PTSD and tinnitus, submitted statements 
contending, in essence, that he had been exposed to stressful 
situations and acoustic trauma in Vietnam which had led to 
the claimed conditions.  See a January 5, 2001 statement of 
the veteran.

At the time of the initial denial of the veteran's claims of 
entitlement to service connection for PTSD and tinnitus in 
May 2001, evidence of record included the veteran's DD Form 
214, which specifically noted "VN service: none".  
Inconsistently, the DD Form 214 listed, under awards and 
decorations "VSM" (Vietnam Service Medal).    

The veteran's service medical and personnel records were of 
record.  These records showed no Vietnam service and instead 
clearly indicated that the veteran had been stationed in 
Korea.  In response, the veteran submitted his own 
uncorroborated statements to the effect that he had been sent 
to Vietnam on a temporary duty assignment  

Also of record were then-recent medical records diagnosing 
PTSD and relating such to the veteran's alleged service in 
Vietnam, as well as the report of a January 2001 audiology 
examination, in which the examiner diagnosed tinnitus and 
related the tinnitus to noise exposure and explosions in 
Vietnam.

The May 2001 rating decision

In denying the veteran's claim in its May 2001 decision, the 
RO found that the veteran did not in fact serve in Vietnam.  
The veteran disagreed with that decision
And the RO issued a SOC in April 2003.  The veteran did not 
file a timely appeal.

Evidence received since the prior final RO decision will be 
discussed below.

Analysis

The May 2001 RO decision is final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104, 20.1103 (2007).  As explained 
above, the veteran's claims for service connection for PTSD 
and tinnitus may only be reopened if he submits new and 
material evidence.  See 38 U.S.C.A. § 5108; see also Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, 
the Board's inquiry will be directed to the question of 
whether any additionally received (i.e., after May 2001) 
evidence bears directly and substantially upon the specific 
matters under consideration.  

The evidence associated with the veteran's VA claims folder 
since May 2001 includes the report of a July 2003 VA 
audiology examination, in which the examiner did not relate 
the veteran's tinnitus to his military service.  This 
evidence, although new, is not material.  See Villalobos v. 
Principi, 3 Vet. App. 450 (1992) [evidence that is 
unfavorable to a claimant is not new and material]. 

Also added to the record was an August 2003 stressor 
statement from the veteran, which in essence reiterated his 
January 2001 stressor statement concerning his purported 
experiences in Vietnam.  This statement, too, cannot be 
considered to be new and material as it is cumulative and 
redundant of his previous statements which had been 
considered and rejected by the RO in May 2001.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).

There is no other evidence added to the record subsequent to 
the May 2001 RO decision which indicates or even suggests 
that the veteran served in Vietnam. 
The additional evidence it therefore does not raise a 
reasonable possibility of substantiating the claims.  See 38 
C.F.R. § 3.156(a) (2007).  In the absence of such evidence, 
the veteran's claims may not be reopened.  See Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) [a veteran seeking 
disability benefits must establish a connection between the 
veteran's service and the claimed disability].

In sum, the additionally submitted evidence is therefore not 
new and material. The claims of entitlement to service 
connection for PTSD and tinnitus accordingly are not 
reopened, and the benefits sought on appeal remain denied.

Additional comments

As discussed above, there is no duty on the part of VA to 
assist the veteran in the development of his claim in the 
absence of a reopened claim.  The Board views its discussion 
above as sufficient to inform the veteran of the elements 
necessary to reopen the claim.  See Graves v. Brown, 8 Vet. 
App. 522, 524 (1996).  In particular, the veteran is advised 
that he should submit corroborative evidence as to his 
presence in Vietnam as well as alleged trauma in Vietnam.

ORDER

New and material evidence sufficient to reopen the previously 
denied claim of entitlement to service connection for PTSD 
was not received.  The claim is not reopened, and the benefit 
sought on appeal remains denied.

New and material evidence sufficient to reopen the previously 
denied claim of entitlement to service connection for 
tinnitus was not received.  The claim is not reopened, and 
the benefit sought on appeal remains denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


